DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 Claim Objections
Claims 1, 2-3, 6, 50  are objected to because of the following informalities:  
In line 2 of claim 1, “comprising” should read “comprising:”.
In lines 6-7 of claim 1, “at least one temporary engagement capable portion” should read “at least one temporary locking engagement capable portion” (see line 5 of claim 1, please be consistent with terminology).
Claim 1, last line  “said tube portion, other than flexibility provided by said corrugated portion being rigid” should read as “said tube portion is rigid except a flexibility of said corrugated portion” or “said tube portion, other than flexibility provided by said corrugated portion, being rigid”.
In lines 4-5 of claim 2, “external force applying member to form said temporary locking engagement” should read “external-force-applying-member to form said temporary locking engagement” (see claim 1, please be consistent with terminology).
In lines 3-4 of claim 3, “external force applying member to form said temporary locking engagement” should read “external-force-applying-member to form said temporary locking engagement” (see claim 1, please be consistent with terminology).
Claim 50, last line “said tube portion, other than flexibility provided by said corrugated portion being rigid” should read as “said tube portion is rigid except a flexibility of said corrugated portion” or “said tube portion, other than flexibility provided by said corrugated portion, being rigid”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a flexible membrane” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 9, 13-14, 16, 20-21, 26 ,28, 30, 32, 34, 36, 38, 40, 42-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In specific the limitation “(b) at least one temporary locking engagement capable portion extending from said first side of said body portion, said at least one temporary engagement capable portion having sufficient flexibility to enter into said temporary locking engagement and to be disengaged therefrom” in lines 5-8. It is unclear how the element (locking engagement) enter itself to engage /disengage. The temporary locking engagement as recited in ¶0037 as set of 68  (multiple member) with elevated portion 73 see Fig. 7, the multiple member is entered to the external force applying member (dip) for engagement/ disengagement (¶0037, and the lines 9-11 of claim 1 disclose this locking as well claim 2). Note: the claim need to be amended such that to include which element used for the locking. Also, the applicant is asked to be consistent with the terminology as used in the specification (multiple member, elevated portion, circular ring, dip, temporary locking mechanism). In re Wands factors, to determine the undue extermination is needed such as: 1-The breadth of the claims: In this claim the breadth is will be different whether the at least one temporary locking engagement is the same in all the limitation as identified above than the breadth when several elements are used for temporary locking engagement. 2- The nature of invention as in medical field require to have at least two engagement element to make a balanced attached handle with the tube (see fig. 8). 3- by searching on the prior art, it seems that more than one separate elements are needed (see the rejection below), the level of the one ordinary skill in the art will recognized that the handle/ housing are locking (cylindrical housing with cylindrical handle) firmly and temporary and several separate locking elements are needed (not one locked with itself). Note: the examiner will interpret the limitation as there are several elements and separate used for temporary engagement. 
Also, the limitation “(b) at least one temporary locking engagement capable portion extending from said first side of said body portion, said at least one temporary engagement capable portion having sufficient flexibility to enter into said temporary locking engagement and to be disengaged therefrom” in lines 4-7. It is unclear how the element (locking engagement) enter itself to engage /disengage. The temporary locking engagement as recited in ¶0037 as set of 68 (multiple member) with elevated portion 73 see Fig. 7, the multiple member is entered to the external force applying member (dip) for engagement/ disengagement (¶0037, and the lines 8-10 of claim 50). Note: the claim need to be amended such that to include which element used for the locking. Also, the applicant is asked to be consistent with the terminology as used in the specification (multiple member, elevated portion, circular ring, dip, temporary locking mechanism).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 9, 13-14, 16, 20-21, 26 ,28, 30, 32, 34, 36, 38, 40, 42-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(b) at least one temporary locking engagement capable portion extending from said first side of said body portion, said at least one temporary engagement capable portion having sufficient flexibility to enter into said temporary locking engagement and to be disengaged therefrom” in lines 5-8. It is unclear if all engagements are same one or not. Also, there is insufficient antecedent basis for this limitation in the claim “said temporary locking engagement”. Note: the examiner will interpret the limitation as there are several elements and separate used for temporary engagement.
Claim 1 recites the limitation “a temporary locking engagement” in line 12. It is not clear if this limitation is referring to the limitation in lines 7-8 or it is a new limitation. It seems that when one the multiple members enters the external-force-applying-member, they form a temporary locked engagement (See Fig. 7). The applicant is asked to be consistent with specification and use clear element names to prevent a confusion between the element’s names and functional limitations such as “at least temporary locking member” and “engaged in a temporary locked position”.
Claims 2-3, “said temporary locking engagement capable portion” in lines 1-2. It is unclear if limitation referring to all of said at least one temporary locking engagement capable portion ( for examination purposes, this is examiner interpretation) or just one of said at least one temporary locking engagement capable portion. Please clarify whether it is all these engagements’ components or if only some of the engagements’components are included. 
Claims 3 recites “at least one member capable of said temporary locking engagement”. The term “a member” is very broad and it does not provide any structure.
Claims 6 recites “said member capable of said temporary locking engagement”. It is unclear limitation if it is referring to “at least one member capable of said temporary locking engagement capable portion” (for purpose of examination ,this is the interpretation of the examiner) or it is  new limitation.
Claim 50 recites “(b) at least one temporary locking engagement capable portion extending from said first side of said body portion, said at least one temporary engagement capable portion having sufficient flexibility to enter into said temporary locking engagement and to be disengaged therefrom” in lines 4-7. It is unclear all engagements are same one or not. Also, there is insufficient antecedent basis for this limitation in the claim “said temporary locking engagement”. Note: the examiner will interpret the limitation as there are several elements and separate used for temporary engagement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 13-14, 16, 20-21, 26 ,28, 30, 32, 34, 36, 38, 40, 42-50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Riebi et al. (US. 5947728) in view of Simmet (US. 6,551,819B1).
Re claim 1, Riebi discloses a cartridge device (a dental applicator, Fig. 3, Fig. 10) comprising:  (a) a rigid body portion (4), said body portion having a first side (close to 21), and an opposite side distal to said first side ( close to 1), (b) at least one temporary locking engagement capable portion extending from said first side of said body portion (21”, Fig. 9), said at least one temporary engagement capable portion having sufficient flexibility to enter into said temporary locking engagement and to be disengaged therefrom (see 112a and 112b, Fig. 10); and c) a tube portion (1) wherein: said at least one temporary locking engagement capable portion being capable of engaging with an external-force-applying-member  (5) to form a temporary locking engagement (Fig. 10) and the tube portion having an external wall and an internal wall, said tube portion extending from the opposite side of said body portion (Fig. 3); wherein the tube portion comprises a means-for-translating-a-force (plunger 8), said means-for-translating-a-force contained partially within said body portion and partially within said tube portion (Fig. 3), a distal tip (3, Fig. 4) and the body portion, said distal tip having an exit opening (abstract, Fig. 4), said means-for- translating-a-force capable of transmitting a force from said external-force-applying-member to at least one therapeutic agent material located within said distal tip and intended to be dispensed from said cartridge to a mammalian body surface or into a mammalian body cavity via said exit opening in the distal tip  (abstract) wherein said exit opening has an initial geometry and is not deformable to a geometry different from said initial geometry (Fig. 4),  and further discloses that means-for-translating-a-force extending  on the bending portion (Fig. 3), but it fails to disclose that a corrugated portion located between a distal tip and the body portion said means-for-translating-a-force extending from said body portion into said tube portion and past said corrugated portion of said tube portion to end at a position that is further removed from said body portion than said corrugated portion is form said body portion: said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion, said corrugated portion permitting one or more bends to be introduced into the tube portion in said corrugated portion, either during initial manufacture or by a user prior to actual use of said device: and said tube portion, other than flexibility provided by said corrugated portion being rigid.
However, Simmet discloses that container for liquid has a corrugated portion (17, Fig. 1) located between a distal tip (tip of 15 not shown, Fig. 1) and the body portion (13), said corrugated portion being on the external wall (16) of said tube portion and extending partially through said wall of said tube portion toward said internal wall (inner close to 17) of said tube portion but not extending completely to the internal wall of said tube portion (Fig. 3), said corrugated portion permitting one or more bends to be introduced into the tube portion in said corrugated portion, either during initial manufacture or by a user prior to actual use of said device (Fig. 1)and said tube portion, other than flexibility provided by said corrugated portion being rigid (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify tube portion of  Riebi to include corrugated portion so that the device has a corrugated portion located between a distal tip and the body portion said means-for-translating-a-force extending from said body portion into said tube portion and past said corrugated portion of said tube portion to end at a position that is further removed from said body portion than said corrugated portion is form said body portion: said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion, said corrugated portion permitting one or more bends to be introduced into the tube portion in said corrugated portion, either during initial manufacture or by a user prior to actual use of said device: and said tube portion, other than flexibility provided by said corrugated portion being rigid as taught by Simmet for the purpose of directing the tube to the desired location and prevent kinking of the tube (Simmet, Col. 4, lines 35-40, the modified device is capable to make means-for-translating-a-force extending within the corrugated portion to push the agent out of the tube portion).
Re Claim 2, Riebi discloses wherein said temporary locking engagement capable portion includes at least one elevated ridge (32, Fig. 9) along at least a section of the body portion wherein the at least one of said at least one elevated ridge slidably engages with a channel portion (channel in 29) within the external force applying member to form said temporary locking engagement (Fig. 11).  
Re Claim 3, Riebi discloses wherein the body portion includes at least one member (32) capable of said temporary locking engagement with at least a portion of said external force applying member (5”’).  
Re Claim 6, Riebi discloses wherein the body portion includes multiple of said members (21’) capable of the temporary locking engagement with at least a portion of an external force applying member (Fig. 9).
Re Claim 8, Riebi discloses wherein said multiple members (21”) are connected to members on either side by a flexible membrane (the left hinges close to 4, Fig. 9).
Re Claim 9, Riebi discloses wherein the tube portion comprises a quantity of dry particles, the dry particles being located within the distal tip (dental filling Col. 1, lines 10-16).
Re Claim 13, Riebi discloses the external-force-applying-member is a syringe (22, Fig. 3) with a movable shaft (Fig. 1).  
Re Claim 14, Riebi discloses the distal tip comprises an internal elevated portion (Fig. 4).  
Re Claim 16, the modified Riebi discloses wherein the body portion further comprises at least one elevated ridge (32) along at least a section of the body portion wherein at least one of said at least one elevated ridge slidably engages with a channel portion (channel in 33) within the external-force-applying-member to form said temporary locking engagement (Fig. 11); and the distal tip further comprising an internal elevated portion (Fig. 3).  
Re Claim 20, the modified Riebi wherein the location within the mammalian body is a periodontal pocket, a nasal cavity, a sinus cavity, an ear canal, brain, urethra, rectum, vaginal cavity, uterus, a tissue surrounding a finger nail or toe nail, a surgically created cavity, a cavity resulting from a disease condition or process (dental applicator, abstract).  
Re Claim 21, the modified Riebi discloses wherein portions between said corrugated portion and said distal tip defining a finger portion (Fig.1 of Simmet) and portions between said corrugated portion and said body portion defining a neck portion (Fig. 11), and wherein  the corrugated portion within the tube portion facilitates free movement of the finger portion (Fig. 3, wherein the inner surface of the corrugated portion is smooth and it is capable to facilitate the movement of  plunger 8 of Riebi) succeeding the corrugated portion so as to enable the tip to be moved from one spatial position to at least one other spatial position (Fig. 3 of Riebi), and thereby affording different angles selected from the group consisting of angles in the range of from about 180 degrees to about 5 degrees between said finger portion and the neck portion and further allowing for counter angling (Fig. 3).  
Re Claim 26, the modified Riebi discloses wherein the material is selected from dry particles, a semi-solid substance, gel, a liquid, a thick liquid, or a combination thereof  (dental filling Col. 1, lines 10-16). 
Re Claim 28, the modified Riebi discloses wherein the dry particles comprise at least one of said at least one therapeutic agent (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 30, the modified Riebi discloses wherein the dry particles comprise an effective amount of the at least one therapeutic agent, the therapeutic agent dispersed in a dry matrix comprising a biocompatible and biodegradable polymer (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 32, the modified Riebi discloses wherein the therapeutic agent is selected from the group consisting of an antibacterial, an antibiotic, an anti-inflammatory agent, an immunosuppressive agent, an immunostimulatory agent, a dentinal desensitizer, an odor masking agent, an immune reagent, an anesthetic, an antiseptic, a nutritional agent, an antioxidant, a lipopolysaccharide complexing agent, a peroxide, a bone growth stimulant, a fluoridating agent, a hormone, a tissue growth factor and mixtures thereof (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 34, the modified Riebi discloses wherein the therapeutic agent has antibiotic activity (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 36, the modified Riebi discloses wherein the therapeutic agent comprises an antibiotic selected from the group consisting of a tetracycline, a pharmaceutically acceptable salt of a tetracycline, hydrates of a tetracycline and hydrates of a pharmaceutically acceptable salt of a tetracycline (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 38, the modified Riebi discloses wherein the therapeutic agent comprises a tetracycline selected from the groLip consisting of doxycycline, a pharmaceutically acceptable salt of doxycycline, hydrates of doxycycline and hydrates of a pharmaceutically acceptable salt of doxycycline (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 40, the modified Riebi discloses wherein the therapeutic agent comprises a tetracycline selected from the group consisting of minocycline, a pharmaceutically acceptable salt of minocycline, hydrates of minocyci ne and hydrates of a pharmaceutically acceptable salt of minocycline dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 42, the modified Riebi discloses wherein the therapeutic agent comprises from about 0.01 to about 75 parts by weight per 100 parts by weight of the particles (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 43, the modified Riebi discloses wherein the therapeutic agent comprises from about 0.01 to about 75 parts by weight per 100 parts by weight of the particles (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).    
Re Claim 44, the modified Riebi discloses wherein the therapeutic agent comprises fl-on about 10 to about 70 parts by weight per 100 parts by weight of the particles (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 45, the modified Riebi discloses wherein the therapeutic agent comprises from about 10 to about 70 parts by weight per 100 parts by weight of the particles (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 46, the modified Riebi discloses wherein the particles have a diameter of from about 0.1 to about 1000 microns (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 47, the modified Riebi discloses wherein the particles have a diameter of from about 0.1 to about 1000 microns (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).   
Re Claim 48, the modified Riebi discloses wherein the particles have a diameter of from about 20 to about 120 microns (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).   
Re Claim 49, the modified Riebi discloses wherein the particles have a diameter of from about 20 to about 120 microns (dental filling Col. 1, lines 10-16 or it is capable to deliver any medical or agent).  
Re Claim 50, the modified Riebi discloses a cartridge device (a dental applicator, Fig. 3, Fig. 10) comprising (a) a rigid body portion (4), said body portion having a first side (close to 21), and an opposite side distal to said first side (close to 1), (b) at least one temporary locking engagement capable portion  (21”, Fig. 9) extending from said first side of said body portion (Fig. 9), said at least one temporary engagement capable portion having sufficient flexibility to enter into said temporary locking engagement and to be disengaged therefrom (see 112a, 112b, Fig. 0) and (c) a tube portion (1) wherein said at least one temporary locking engagement capable portion being capable of engaging with an external-force-applying-member to form a temporary locking engagement (5, Fig. 10); and the tube portion having an external wall and an internal wall ( Fig. 10), said tube portion extending from the opposite side of said body portion (Fig. 9); wherein the tube portion comprises plunger (8), said plunger contained partially within said body portion and partially within said tube portion (Fig. 9), a bending portion located between a distal tip (3, Fig. 4) and the body portion (Fig. 9), said plunger capable of transmitting a force from said external-force-applying-member to at least one therapeutic agent material located within said distal tip and intended to be dispensed from said cartridge to a mammalian body surface or into a mammalian body cavity via an exit opening in the distal tip (abstract) wherein said exit opening has an initial geometry and is not deformable to a geometry different from said initial geometry (Fig. 3), and further it disclose that he plunger is movable in the bending portion (Fig. 3), but they fails to disclose a corrugated portion of the tube said plunger extending from said body portion into said tube portion and past said corrugated portion of said tube portion to end at a position that is further removed from said body portion than said corrugated portion is from said body portion; said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion. said corrugation portion permitting one or more bends to be introduced into the tube portion in said corrugated portion, either during initial manufacture or by a user prior to actual use of said device: and said tube portion, other than flexibility provided by said corrugated portion being rigid.
However, Simmet discloses that container for liquid has a corrugated portion (17, Fig. 1) located between a distal tip (tip of 15 not shown, Fig. 1) and the body portion (13), said corrugated portion being on the external wall (16) of said tube portion and extending partially through said wall of said tube portion toward said internal wall (inner close to 17) of said tube portion but not extending completely to the internal wall of said tube portion (Fig. 3), said corrugated portion permitting one or more bends to be introduced into the tube portion in said corrugated portion, either during initial manufacture or by a user prior to actual use of said device (Fig. 1)and said tube portion, other than flexibility provided by said corrugated portion being rigid (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify tube portion of  Riebi to include corrugated portion so that the device has a corrugated portion located between a distal tip and the body portion said means-for-translating-a-force extending from said body portion into said tube portion and past said corrugated portion of said tube portion to end at a position that is further removed from said body portion than said corrugated portion is form said body portion: said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion, said corrugated portion permitting one or more bends to be introduced into the tube portion in said corrugated portion, either during initial manufacture or by a user prior to actual use of said device: and said tube portion, other than flexibility provided by said corrugated portion being rigid as taught by Simmet for the purpose of directing the tube to the desired location and prevent the kink of the tube (Simmet, Col. 4, lines 35-40, the modified device is capable to make means-for-translating-a-force extending within the corrugated portion to push the agent out of the tube portion).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, filed on 12/17/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783